717 S.E.2d 376 (2011)
WAKE RADIOLOGY SERVICES, LLC d/b/a Wake Radiology Northwest Raleigh Office
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF HEALTH SERVICE REGULATION, CERTIFICATE OF NEED SECTION and
Pinnacle Health Services of North Carolina, LLC, d/b/a Raleigh Radiology at Cedarhurst, Intervenor.
No. 254P11.
Supreme Court of North Carolina.
August 25, 2011.
Frank S. Kirschbaum, Raleigh, for Wake Radiology Services, LLC.
June S. Ferrell, Assistant Attorney General, for North Carolina Department of Health and Human Services.
Christopher G. Browning, Raleigh, for Pinnacle Health Services of North Carolina, LLC.

ORDER
Upon consideration of the petition filed on the 20th of June 2011 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."